The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/21 has been entered.
Applicant's amendment/arguments filed on 11/4/21 as being acknowledged and entered.  By this amendment claims 1-27 are cancelled, claims 28-36 have been added and claims 28-36 are pending.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US PGPub 2016/0275830) in view of Son et al. (US PGPub 2017/0047547), Lee et al (US PGPub 2018/0183001), and Namkung et al. (US PGPub 2015/0146386).
Claim 28:  You teaches an organic light emitting display (OLED) device (Fig. 4), comprising:  2a display panel (120) comprising a display region where a plurality of pixels (123) are disposed and a 3pad region (125) that is located adjacent to a first side of the display region, the pad region comprising 4a bending region (BP) located in a portion of the pad region that is adjacent to the display region and a 5pad electrode region (130) located in a remaining portion of the pad region, pad electrodes being 6disposed in the pad electrode region;  7a polarizing layer [0053-0058] disposed on the display panel in the display region;  a touch screen electrode layer (170) disposed on the polarizing layer [0053-0058]; an upper adhesion layer (150) interposed between the polarizing layer [0053-0058] and the touch screen electrode layer (170) [0149, 0152]; 8a lower protection film (140) disposed on a lower surface of the display panel, the lower 9protection film comprising:  10a first lower protection film pattern (141) disposed in the display region; and 11a second lower protection film pattern (142) disposed in the pad electrode region of the 12pad region such that a lower surface of the display panel located in the bending region is exposed (Fig. 3-5); and 14a bending protection layer wherein a height of isthe bending protection layer is less than a height of the polarizing layer, and (160) 16the bending protection layer being disposed in the bending region on the display panel, wherein the display region comprises:2Application No.: 16/513,343Reply dated March 26, 2021 Response to Office Action of October 26, 2020a light emitting region configured for 

You and Son do not teach the height of the polarizing layer is in a range between about 60 micrometers and about 120 micrometers and a height difference between the first and second heights is in a range between about 10 micrometers and about 30 micrometers, and wherein the first height of the polarizing layer is less than a second height from a lower surface of the bending protection layer to the protrusion portion.  Lee teaches the height of the polarizing layer is in a range between about 60 micrometers and about 120 micrometers and a height difference between the first and second heights is in a range between about 10 micrometers and about 30 micrometers, and wherein the first height of the polarizing layer is less than a second height from a lower surface of the bending protection layer to the protrusion portion [0064, 0099].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
You, Son and Lee do not teach the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is disposed on a lower surface of the first lower protection film pattern. Namkung teaches (Fig. 1, 6a-6b) the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is disposed on a lower surface of the first lower protection film pattern to reduce defects and cracks [0007-0008]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the bent axis corresponding to the row direction and to stack the protection films to reduce defects and cracks [0007-0008] as taught by Namkung.

Claim 30:  You teaches the bending protection layer has a Young's modulus that is in a range between 0.1 GPa and 0.7 GPa.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention 
Claim 31:  Namkung teaches [0058] a height of the polarizing layer including  λ/4 phase retardation film is about 100 micrometers. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the ranges for the polarizing layer since it is not inventive to discover the optimum or workable ranges by routine experimentation.

You does not teach wherein a portion of the peripheral region is interposed between the light emitting region and the bending region, wherein a height from a lower surface of the bending protection layer to the protrusion portion is greater than a height of the polarizing layer; wherein the polarizing layer is in contact with the bending protection layer in a portion where the display region and the bending region are 

You, Son and Lee do not teach the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is disposed on a lower surface of the first lower protection film pattern. Namkung teaches (Fig. 1, 6a-6b) the bending region is bent on an axis with respect to a first direction corresponding to a row direction in a plan view of the OLED device, and the second lower protection film pattern is 
Claim 33:  Lee teaches wherein the bending protection layer further comprises a protrusion portion in the peripheral region that is located adjacent to the bending region, and wherein a first height of the polarizing layer is less than a second height from a lower surface of the bending protection layer to the protrusion portion and wherein a height difference between the first and second heights is in the range between about 10micrometeres and about 30 micrometers [0064, 0099].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was 
Claim 34:  You teaches an overlap distance of the the bending protection layer and the first lower protection film pattern is less than or equal to about 350 micrometers.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have specified the ranges for the polarizing layer since it is not inventive to discover the optimum or workable ranges by routine experimentation.
Claim 35:  You teaches the bending protection layer has a Young's modulus that is in a range between 0.1 GPa and 0.7 GPa.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness 
Claim 36:  Namkung teaches [0058] a height of the polarizing layer including  λ/4 phase retardation film is about 100 micrometers. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was 

Response to Arguments
Applicant has cancelled are previously presented claims and presented new claims 28-36 which are newly rejected as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814